     Case 2:14-cv-01038-SMM Document 39-1 Filed 04/04/19 Page 1 of 1



 1

 2

 3

 4

 5

 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    Alec Marsh,
                                                      Case No. 2:14-cv-01038-SMM
 9                          Plaintiff,
                                                  ORDER GRANTING MOTION FOR
10    vs.                                             OUT OF STATE CLIENT
                                                   REPRESENTATIVE TO APPEAR
11    J. Alexander’s LLC,                          TELEPHONICALLY AT RULE 16
                                                    SCHEDULING CONFERENCE
12                          Defendant.
13          Pursuant to Defendants Motion for Out of State Client Representative for
14   Defendant to Appear Telephonically at Rule 16 Scheduling Conference and good cause
15   appearing.
16          IT IS ORDERED that the out of state client representative for Defendant J,
17   Alexander’s LLC, may attend the May 21, 2019 at 1:30 p.m. Rule 16 Scheduling
18   Conference telephonically.
19

20

21

22

23

24

25

26

27

28
